DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 Response to Amendment
The Amendment filed on 7/1/2022 has been entered. Claims 1-2, 4, 7-10, 12, 14-22, and 25-26 remain pending in the application. Claims 27-28 are new. Claims 14-22 have been withdrawn from further consideration as detailed in the Non-Final Office Action mailed 4/9/2020.
Specification
The abstract of the disclosure is objected to because:
Line 1-3 recites “An enteral and oral syringe including a syringe barrel and an enteral dosing control coupling and wherein the syringe barrel or other portions thereof define a side-to-side dimension of at least about 13.3 millimeters”. This is grammatically incorrect and it is unclear what structure the term “thereof” refers to. Examiner suggests modifying line 1-3 to state “An enteral and oral syringe including a syringe barrel and an enteral dosing control coupling. The syringe barrel or other portions of the enteral and oral syringe define a side-to-side dimension of at least about 13.3 millimeters”.
Line 4 recites “the extension”. There is insufficient antecedent basis for “the extension”. Examiner suggests replacing “the extension” with “an extension”.
Line 4 recites “the syringe body”. There is insufficient antecedent basis for “the syringe body”. Examiner suggests replacing “the syringe body” with “a syringe body”.
Line 5-7 recites “In another example form, the syringe body includes a desirable cross-sectional shape wherein at least two generally opposite outer periphery portions thereof define a dimension therebetween of at least about 13.3 millimeters.” This is grammatically incorrect. Examiner suggests modifying line 5-7 to recite “In another example form, the syringe body includes a desirable cross-sectional shape having at least two generally opposite outer periphery portions thereof define a dimension therebetween of at least about 13.3 millimeters.
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 8 objected to because of the following informalities:   
Line 1-2 recites “the side-to-side dimension”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the side-to-side dimension” with “a side-to-side dimension”.
Line 2 recites “the outer surface of the hollow cylindrical barrel”. There is insufficient antecedent basis for the limitation in this claim. Examiner suggests replacing “the outer surface of the hollow cylindrical barrel” with “an outer surface of the hollow cylindrical barrel”.
Claim 28 objected to because of the following informalities:   
Claim 28 does not end with a period. Each claim must begin with a capital letter and end with a period. See MPEP 608.01(m). Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends on claim 23. Claim 23 is canceled. Therefore claim 8 does not further limit the subject matter as it is dependent on a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes Examiner construes claim 8 to be dependent on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Py (U.S. PG publication 20130184677) further in view of Yuki (U.S. PG publication 20180014998) further in view of Hill (U.S. Patent no 6394984).
In regard to claim 1,
Py discloses an enteral syringe (figure 1, item 10; paragraph [0036]), comprising; 
[AltContent: textbox (Axial length of cylindrical outer collar)][AltContent: textbox (Proximal end)][AltContent: ][AltContent: ][AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Lumen extension tip with axial length)][AltContent: textbox (Hollow internal chamber)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lumen )][AltContent: textbox (Distal end)][AltContent: ]
    PNG
    media_image1.png
    819
    457
    media_image1.png
    Greyscale

a hollow cylindrical barrel (figure 1, item 12) extending between a proximal end (see figure 1 above) and a distal end (see figure 1 above) and defining a lumen (see figure 1 above), 
a base flange (figure 1, item 90) at the distal end of the hollow cylindrical barrel (see figure 1 above), and 
an enteral dosing control coupling (figure 1, item 92 and 16; Examiner notes the coupling is construed as an enteral dosing coupling as the syringe can be used enterally as disclosed in paragraph [0036]) at the proximal end of the hollow cylindrical barrel (see figure 1 above), the enteral dosing control coupling comprising a cylindrical outer collar (figure 1, item 92) defining a hollow internal chamber (see figure 1 above), a lumen extension tip (see figure 1 above wherein the portion labeled of item 16 is construed as the lumen extension tip; Examiner notes the portion labeled above includes the non-tapered portion of item 24 and the portion of item 26 in which the inner profile is not tapering; Examiner notes these portions are being construed as a lumen extension tip as they have a clear difference in structure from the remainder of item 26 and also form a tip structure of item 26) projecting axially from the hollow cylindrical barrel and within the hollow internal chamber of the enteral dosing control coupling (see figure 1 above), wherein the lumen extension tip has an axial length (see figure 1 above) extending from the hollow cylindrical barrel to a free end (see figure 1 above wherein the lumen extension tip extends from the elongate barrel via the portion of item 16 not considered to be the lumen extension tip), wherein the axial length of the lumen extension tip is shorter than an axial length of the cylindrical outer collar (see figure 1 above wherein the total axial length of the lumen extension tip is shorter than the total axial length of the cylindrical outer collar) wherein the proximate most end of the lumen extension tip terminates in axial alignment with the cylindrical outer collar (paragraph [0061], see figure 1 above), and a lumen (see figure 1 above) in fluid communication with the lumen of the hollow cylindrical barrel (see figure 1 above; paragraph [0062]), the lumen of the enteral dosing control coupling defining a fluid delivery conduit (see figure 1 above wherein fluid is delivered through the lumen; paragraph [0062]).
Py fails to disclose a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, wherein the proximate most end of the lumen extension tip terminates in axial alignment with the pair of helical coupling lugs, and the lumen being angled relative to the hollow cylindrical barrel.
Yuki teaches a pair of helical coupling lugs (figure 1A, item 925; paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3) projecting outwardly from an exterior surface of the cylindrical outer collar (figure 1A, item 921; Examiner notes the pair of helical coupling lugs are located at the proximal end of the cylindrical outer collar).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical outer collar of Py to be ISO 80369-3 formatted including a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, as taught by Yuki, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki). Further Py supports that the connector 92 may be any of numerous different connectors that are currently known, or that later become known (see paragraph [0078] of Py). Implementing the pair of helical coupling lugs into Py would result in the pair of helical coupling lugs at the distal end of item 92 of Py therefore resulting in wherein the proximate most end of the lumen extension tip terminates in alignment with the pair of helical coupling lugs.
Py in view of Yuki fails to disclose the lumen being angled relative to the hollow cylindrical barrel.
Hill teaches a syringe (figure 2, item 10) comprising a hollow cylindrical barrel (figure 2, item 20: wherein housing 20 not including port 26 forms the hollow cylindrical barrel) extending between a proximal end and a distal end (see figure 2), a dosing control coupling (figure 2, item 26) being angled relative to the hollow cylindrical barrel (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Py in view of Yuki to include a dosing control coupling being angled relative to the hollow cylindrical barrel, as taught by Hill, for the purpose of enabling the user to better grip the syringe (column 1, line 36-52 of Hill). 
Examiner notes incorporating the teachings of Hill into the syringe and enteral dosing control coupling of Py in view of Yuki would modify the enteral dosing control coupling of Py in view of Yuki (see figure 1, item 92 and 16 of Py) to be angled relative to the hollow cylindrical barrel therefore resulting in a lumen being angled relative to the hollow cylindrical barrel.
In regard to claim 2,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling (see paragraph [0050] of Yuki, see analysis of claim 1 above).
In regard to claim 4,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein the lumen extension tip comprises the lumen of the enteral dosing control coupling (see figure 1 of Py above) that extends therethrough and is in communication with the hollow cylindrical barrel (see figure 1 of Py above).
In regard to claim 7,
[AltContent: textbox (Angle of dosing control coupling)][AltContent: connector][AltContent: arc]
    PNG
    media_image2.png
    413
    291
    media_image2.png
    Greyscale


Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein the enteral dosing control coupling is angled between 90-165 degrees relative to the hollow cylindrical barrel (see figure 2 of Hill; Examiner notes modifying the enteral dosing control coupling of Py in view of Yuki to be angled as taught by Hill would result in wherein the enteral dosing control coupling is angled between 90 - 165 degrees relative to the hollow cylindrical barrel).
In regard to claim 8,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 23 (see 112 rejection above wherein claim 8 is construed as being dependent on claim 1), wherein the side- to-side dimension is defined between the outer surface of the hollow cylindrical barrel and an outermost surface of one of the coupling lugs (see analysis of claim 1 above and figure 1A of Yuki).
In regard to claim 25,
Py in view of Yuki in view of Hill teaches the enteral syringe of Claim 1, wherein a side- to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 (see figure 1A and paragraph [0050] of Yuki; Examiner notes “a side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1” is an intended use limitation and the side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling of Py in view of Yuki in view of Hill is fully capable of preventing misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 due to the fact that the dosing control coupling is ISO 80369-3 formatted as detailed in claim 1 above and is therefore an appropriate size as defined by the standard to prevent misconnections with a 15 millimeter connector defined by ISO 5356-1).
Claims 9-10, 12, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over an alternative interpretation of Py (U.S. PG publication 20130184677) further in view of Yuki (U.S. PG publication 20180014998).
In regard to claim 9,
Py discloses an enteral syringe (figure 1, item 10; paragraph [0036]), comprising; 
[AltContent: textbox (Axial length of cylindrical outer collar)][AltContent: ][AltContent: textbox (Proximal free end of the cylindrical outer collar)][AltContent: arrow][AltContent: textbox (Lumen )][AltContent: arrow][AltContent: textbox (Free end)][AltContent: arrow][AltContent: textbox (Lumen extension tip with axial length)][AltContent: arrow][AltContent: textbox (Hollow internal chamber)][AltContent: ][AltContent: ][AltContent: textbox (Proximal end)][AltContent: textbox (Distal end)][AltContent: ]
    PNG
    media_image1.png
    819
    457
    media_image1.png
    Greyscale

an elongate barrel (figure 1, item 12) comprising a proximal end (see figure 1 above) and a distal end (see figure 1 above) and defining a lumen extending between the proximal end and the distal end (see figure 1 above), and a hollow cavity defined therein (see figure 1 above), 
the proximal end comprising an enteral dosing control coupling (figure 1, item 92 and 16; Examiner notes the coupling is construed as an enteral dosing coupling as the syringe can be used enterally as disclosed in paragraph [0036]) and the distal end comprising a base flange (figure 1, item 90), 
the enteral dosing control coupling comprising a lumen (see figure 1 above) in fluid communication with the lumen of the elongate barrel (see figure 1 above; paragraph [0062]), the lumen of the enteral dosing control coupling defining a fluid delivery conduit (see figure 1 above wherein fluid is delivered through the lumen; paragraph [0062]), the enteral dose control coupling further comprising a cylindrical outer collar (figure 1, item 92) defining a hollow internal chamber (see figure 1 above), and a lumen extension tip (see figure 1 above wherein the portion labeled of item 16 is construed as the lumen extension tip; Examiner notes the portion labeled above includes the non-tapered portion of item 24 and the portion of item 26 in which the inner profile is not tapering; Examiner notes these portions are being construed as a lumen extension tip as they have a clear difference in structure from the remainder of item 26 and also form a tip structure of item 26) projecting axially from the elongate barrel (via the portion of item 16 not considered to be the lumen extension tip) and within the hollow internal chamber of the enteral dosing control coupling (see figure 1 above), wherein the lumen extension tip has an axial length (see figure 1 above) extending from the elongate barrel to a free end (see figure 1 above wherein the lumen extension tip extends from the elongate barrel via the portion of item 16 not considered to be the lumen extension tip), wherein the axial length of the lumen extension tip is shorter than an axial length of the cylindrical outer collar (see figure 1 above wherein the total axial length of the lumen extension tip is shorter than the total axial length of the cylindrical outer collar) wherein the proximate most end of the lumen extension tip terminates in alignment with the cylindrical outer collar (paragraph [0061]; see figure 1 above), further wherein a space defined by the hollow internal chamber is open to an outer rim of the cylindrical outer collar at a proximal free end of the cylindrical outer collar (see figure 1 above).
Py fails to disclose a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, and wherein the proximate most end of the lumen extension tip terminates in alignment with the pair of helical coupling lugs.
Yuki teaches a pair of helical coupling lugs (figure 1A, item 925; paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3) projecting outwardly from an exterior surface of the cylindrical outer collar (figure 1A, item 921; Examiner notes the pair of helical coupling lugs are located at the proximal end of the cylindrical outer collar).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylindrical outer collar of Py to be ISO 80369-3 formatted including a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, as taught by Yuki, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki). Further Py supports that the connector 92 may be any of numerous different connectors that are currently known, or that later become known (see paragraph [0078] of Py). Implementing the pair of helical coupling lugs into Py would result in the pair of helical coupling lugs at the distal end of item 92 of Py therefore resulting in wherein the proximate most end of the lumen extension tip terminates in alignment with the pair of helical coupling lugs.
In regard to claim 10,
Py in view of Yuki teaches the enteral syringe of Claim 9, wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling (see paragraph [0050] of Yuki, see analysis of claim 9 above).
In regard to claim 12,
Py in view of Yuki teaches the enteral syringe of Claim 9, wherein the lumen of the enteral dosing control coupling extends through the lumen extension tip (see figure 1 of Py), further wherein the lumen extension tip is in communication with the elongate barrel (see figure 1 of Py and paragraph [0062]).
In regard to claim 26, 
Py in view of Yuki teaches the enteral syringe of Claim 9, wherein the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 (see paragraph [0050] of Yuki; Examiner notes “a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1” is an intended use limitation and the side-to-side dimension of Py as modified by Yuki is fully capable of preventing misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 due to the fact that the dosing control coupling is ISO 80369-3 formatted a modified by Yuki and is therefore an appropriate size as defined by the standard to prevent misconnections with a 15 millimeter connector defined by ISO 5356-1).
Claims 1, 4, 7-8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S. Patent no 6017331) further in view of Berenshteyn (U.S. PG publication 20180104418) further in view of Hill (U.S. Patent no 6394984).
In regard to claim 1,
Watts discloses an enteral syringe (see figure 2 and figure 7: wherein the cartridge of figure 2 in conjunction with a pen with plunger 117 of figure 7 is construed as an enteral syringe as the syringe is fully capable due to its structure of delivering a medication for enteral purposes), comprising; 
[AltContent: textbox (Lumen)][AltContent: arrow][AltContent: textbox (Hollow cylindrical barrel)][AltContent: arrow]
    PNG
    media_image3.png
    765
    468
    media_image3.png
    Greyscale

a hollow cylindrical barrel (see figure 2) extending between a proximal end (end of barrel closest to item 41) and a distal end (end of barrel furthest from item 41) and defining a lumen (see figure 2), and 
an enteral dosing control coupling (figure 2, item 41, 42, and 43) at the proximal end of the hollow cylindrical barrel (see figure 2), the enteral dosing control coupling comprising a cylindrical outer collar (item 41) defining a hollow internal chamber (see figure 2), threads (item 43) projecting outwardly from an exterior surface of the cylindrical outer collar (see figure 1 and 2), a lumen extension tip (item 42) projecting axially from the hollow cylindrical barrel and within the hollow internal chamber of the enteral dosing control coupling (see figure 2), wherein the lumen extension tip has an axial length extending from the hollow cylindrical barrel to a free end (item 46; see figure 2), wherein the axial length of the lumen extension tip is shorter than an axial length of the cylindrical outer collar (see figure 2; column 3, line 34-35), wherein the proximate most end of the lumen extension tip terminates in axial alignment with the threads (see figure 2), and a lumen (see figure 2 above) in fluid communication with the lumen of the hollow cylindrical barrel (see figure 2), the lumen of the enteral dosing control coupling defining a fluid delivery conduit (column 4, line 55-58).
Watts fails to disclose a base flange at the distal end of the hollow cylindrical barrel, and a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, wherein the proximate most end of the lumen extension tip terminates in axial alignment with the pair of helical coupling lugs, a lumen being angled relative to the hollow cylindrical barrel.
[AltContent: textbox (Distal end of the hollow cylindrical barrel)][AltContent: ]
    PNG
    media_image4.png
    751
    392
    media_image4.png
    Greyscale

A second embodiment of Watts teaches a base flange (figure 7, item 114) at the distal end of the hollow cylindrical barrel (see figure 7 above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Watts to include a base flange at the distal end of the hollow cylindrical barrel, as taught by the second embodiment of Watts, for the purpose of forming a secure attachment with the pen body (column 4 line 50-55 of Watts).
Watts fails to disclose a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, wherein the proximate most end of the lumen extension tip terminates in axial alignment with the pair of helical coupling lugs, a lumen being angled relative to the hollow cylindrical barrel.
Berenshteyn teaches a pair of helical coupling lugs (paragraph [0041]; Examiner notes the term “threads” indicates at least 2 or more are present) projecting outwardly from an exterior surface of the cylindrical outer collar (see figure 1, item 52; paragraph [0041]).
Further, Berenshteyn teaches that a threaded engagement, a Luer Lock, Luer taper, tapered connection, helical threads, a bayonet fitting connection, or an integral latch feature could all be used to achieve the same result (paragraph [0041]) and thus a threaded engagement and helical threads were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute helical threads in place of the threads of Watts therefore resulting in wherein the proximate most end of the lumen extension tip terminates in axial alignment with the pair of helical coupling lugs since it has been held that substituting parts of an invention involves only routine skill in the art.
Watts in view of Berenshteyn fails to disclose a lumen being angled relative to the hollow cylindrical barrel.
Hill teaches a syringe (figure 2, item 10) comprising a hollow cylindrical barrel (figure 2, item 20: wherein housing 20 not including port 26 forms the hollow cylindrical barrel) extending between a proximal end and a distal end (see figure 2), a dosing control coupling (figure 2, item 26) being angled relative to the hollow cylindrical barrel (see figure 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Watts in view of Berenshteyn to include a dosing control coupling being angled relative to the hollow cylindrical barrel, as taught by Hill, for the purpose of enabling the user to better grip the injection device (column 1, line 36-52 of Hill). 
Examiner notes incorporating the teachings of Hill into the syringe and enteral dosing control coupling of Watts in view of Berenshteyn would modify the enteral dosing control coupling of Watts in view of Berenshteyn (see figure 2, item 41, 42, and 43 of Watts) to be angled relative to the hollow cylindrical barrel therefore resulting in a lumen being angled relative to the hollow cylindrical barrel.
In regard to claim 4,
Watts in view of Berenshteyn in view of Hill teaches the enteral syringe of Claim 1, wherein the lumen extension tip comprises the lumen of the enteral dosing control coupling that extends therethrough and is in communication with the hollow cylindrical barrel (see figure 2 of Watts).
In regard to claim 7,
[AltContent: textbox (Angle of dosing control coupling)][AltContent: connector][AltContent: arc]
    PNG
    media_image2.png
    413
    291
    media_image2.png
    Greyscale

Watts in view of Berenshteyn in view of Hill teaches the enteral syringe of Claim 1, wherein the enteral dosing control coupling is angled between 90-165 degrees relative to the hollow cylindrical barrel (see figure 2 of Hill; Examiner notes modifying the enteral dosing control coupling to be angled as taught by Hill would result in wherein the enteral dosing control coupling is angled between 90 - 165 degrees relative to the hollow cylindrical barrel).
In regard to claim 8,
Watts in view of Berenshteyn in view of Hill teaches the enteral syringe of Claim 23 (see 112 rejection for claim interpretation where claim 8 is construed as being dependent on claim 1), wherein the side- to-side dimension is defined between the outer surface of the hollow cylindrical barrel and an outermost surface of one of the coupling lugs (see analysis of claim 1 wherein as modified the hollow cylindrical barrel contains coupling lugs and figure 2 of Watts where a side- to-side dimension is defined between the outer surface of the hollow cylindrical barrel and an outermost surface of one of the coupling lugs).
In regard to claim 27,
Watts in view of Berenshteyn in view of Hill teaches the enteral syringe of claim 1, wherein the lumen extension tip extends directly from the hollow cylindrical barrel (see figure 2 of Watts).
Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S. Patent no 6017331) in view of Berenshteyn (U.S. PG publication 20180104418) in view of Hill (U.S. Patent no 6394984) further in view of Yuki (U.S. PG publication 20180014998).
In regard to claim 2,
Watts in view of Berenshteyn in view of Hill teaches the enteral syringe of Claim 1.
Watts in view of Berenshteyn in view of Hill fails to disclose wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling.
Yuki teaches wherein the enteral dosing control coupling (figure 1A, item 925 and 921) comprises a female ISO 80369-3 formatted coupling (paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the enteral dosing control coupling to include wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling, as taught by Watts, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki).
In regard to claim 25,
Watts in view of Berenshteyn in view of Hill teaches the enteral syringe of Claim 1.
Watts in view of Berenshteyn in view of Hill fails to disclose wherein a side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1.
Yuki teaches wherein the enteral dosing control coupling (figure 1A, item 925 and 921) comprises a female ISO 80369-3 formatted coupling (paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3) and wherein a side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 (see figure 1A and paragraph [0050] of Yuki; Examiner notes “a side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1” is an intended use limitation and the side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is fully capable of preventing misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 due to the fact that the dosing control coupling is ISO 80369-3 formatted and is therefore an appropriate size as defined by the standard to prevent misconnections with a 15 millimeter connector defined by ISO 5356-1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the enteral dosing control coupling to include wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling, as taught by Watts, therefore resulting in wherein a side-to-side dimension defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling is configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki).
Claims 9, 12, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S. Patent no 6017331) further in view of Berenshteyn (U.S. PG publication 20180104418).
In regard to claim 9,
Watts discloses an enteral syringe (see figure 2 and figure 7: wherein the cartridge of figure 2 in conjunction with a pen with plunger 117 of figure 7 is construed as an enteral syringe as the syringe is fully capable due to its structure of delivering a medication for enteral purposes), comprising; 
[AltContent: textbox (Lumen )][AltContent: arrow][AltContent: textbox (Elongate barrel)][AltContent: arrow]
    PNG
    media_image3.png
    765
    468
    media_image3.png
    Greyscale

an elongate barrel (see figure 2) comprising a proximal end (end of barrel closest to item 41) and a distal end (end of barrel furthest from item 41) and defining a lumen extending between the proximal end and the distal end (see figure 2), and a hollow cavity defined therein (see figure 2), 
the proximal end comprising an enteral dosing control coupling (figure 2, item 41, 42, and 43), 
the enteral dosing control coupling comprising a lumen (see figure 2 above) in fluid communication with the lumen of the elongate barrel (see figure 2 above), the lumen of the enteral dosing control coupling defining a fluid delivery conduit (column 4, line 55-58), the enteral dose control coupling further comprising a cylindrical outer collar (figure 2, item 41) defining a hollow internal chamber (see figure 2), threads (item 43) projecting outwardly from an exterior surface of the cylindrical outer collar (see figure 1 and 2), and a lumen extension tip (item 42) projecting axially from the elongate barrel and within the hollow internal chamber of the enteral dosing control coupling (see figure 2), wherein the lumen extension tip has an axial length extending from the elongate barrel to a free end item 46; see figure 2), wherein the axial length of the lumen extension tip is shorter than an axial length of the cylindrical outer collar (see figure 2; column 3, line 34-35), wherein the proximate most end of the lumen extension tip terminates in alignment with the threads (see figure 2), further wherein a space defined by the hollow internal chamber is open to an outer rim of the cylindrical outer collar at a proximal free end of the cylindrical outer collar (see figure 2 above).
Watts fails to disclose the distal end comprising a base flange, a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, and wherein the proximate most end of the lumen extension tip terminates in alignment with the pair of helical coupling lugs.
[AltContent: textbox (Distal end of the hollow cylindrical barrel)][AltContent: ]
    PNG
    media_image4.png
    751
    392
    media_image4.png
    Greyscale

A second embodiment of Watts teaches the distal end (see figure 7 above) comprising a base flange (figure 7, item 114).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Watts to include the distal end comprising a base flange, as taught by the second embodiment of Watts, for the purpose of forming a secure attachment with the pen body (column 4 line 50-55 of Watts).
Watts fails to disclose a pair of helical coupling lugs projecting outwardly from an exterior surface of the cylindrical outer collar, and wherein the proximate most end of the lumen extension tip terminates in alignment with the pair of helical coupling lugs.
Berenshteyn teaches a pair of helical coupling lugs (paragraph [0041]; Examiner notes the term “threads” indicates at least 2 or more are present) projecting outwardly from an exterior surface of the cylindrical outer collar (see figure 1, item 52; paragraph [0041]).
Further, Berenshteyn teaches that a threaded engagement, a Luer Lock, Luer taper, tapered connection, helical threads, a bayonet fitting connection, or an integral latch feature could all be used to achieve the same result (paragraph [0041]) and thus a threaded engagement and helical threads were art-recognized equivalents before the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute helical threads in place of the threads of Watts therefore resulting in wherein the proximate most end of the lumen extension tip terminates in axial alignment with the pair of helical coupling lugs since it has been held that substituting parts of an invention involves only routine skill in the art.
In regard to claim 12,
Watts in view of Berenshteyn teaches the enteral syringe of Claim 9, wherein the lumen of the enteral dosing control coupling extends through the lumen extension tip (see figure 2 of Watts), further wherein the lumen extension tip is in communication with the elongate barrel (see figure 2 of Watts).
In regard to claim 28,
Watts in view of Berenshteyn teaches the enteral syringe of claim 9, wherein the lumen extension tip extends directly from the elongate barrel (see figure 2 of Watts).
Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (U.S. Patent no 6017331) in view of Berenshteyn (U.S. PG publication 20180104418) further in view of Yuki (U.S. PG publication 20180014998).
In regard to claim 10,
Watts in view of Berenshteyn teaches the enteral syringe of Claim 9.
Watts in view of Berenshteyn fails to disclose wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling.
Yuki teaches wherein the enteral dosing control coupling (figure 1A, item 925 and 921) comprises a female ISO 80369-3 formatted coupling (paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the enteral dosing control coupling to include wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling, as taught by Watts, for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki).
In regard to claim 26,
Watts in view of Berenshteyn teaches the enteral syringe of Claim 9. 
Watts in view of Berenshteyn fails to disclose wherein the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1.
Yuki teaches wherein the enteral dosing control coupling (figure 1A, item 925 and 921) comprises a female ISO 80369-3 formatted coupling (paragraph [0007]; paragraph [0050]: wherein the spiral projection, and the female tapered surface conform to ISO 80369-3) and wherein the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 (see paragraph [0050] of Yuki; Examiner notes “a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1” is an intended use limitation and the side-to-side dimension is fully capable of preventing misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 due to the fact that the dosing control coupling is ISO 80369-3 formatted and is therefore an appropriate size as defined by the standard to prevent misconnections with a 15 millimeter connector defined by ISO 5356-1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the enteral dosing control coupling to include wherein the enteral dosing control coupling comprises a female ISO 80369-3 formatted coupling, as taught by Watts, therefore resulting in wherein the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 for the purpose of limiting misconnections with a connector to be used in a field other than enteral nutrition (paragraph [0005] of Yuki).
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant argues on page 8 of 9 that regardless of how the lumen extension tip is defined in the Office Action as only a portion of the valve 16, independent claim 1 and 9 require that the axial length of the lumen extension tip is measured from the barrel of the syringe to the free end of the lumen extension tip. Examiner respectfully disagrees. Claim 1 rather requires “wherein the lumen extension tip has an axial length extending from the hollow cylindrical barrel to a free end” and claim 9 requires “wherein the lumen extension tip has an axial length extending from the elongate barrel to a free end”. As noted in the Office Action the lumen extension tip has an axial length extending from the hollow cylindrical barrel/elongate barrel via the portion of item 16 not considered to be the lumen extension tip to a free end. 
Applicant has provided no specific arguments concerning new claims 27-28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA LALONDE/Examiner, Art Unit 3783            

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783